DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2003/0233955). 	Regarding claim 1,  Mori discloses “a printing plate precursor (title) comprising:  	a support (paragraph 70);  	a layer containing a polymer on a printing surface side on the support (paragraph 157); and  	a layer (paragraph 77) containing a polymer (paragraph 79) “on a non-printing surface side opposite to the layer containing the polymer in a state of sandwiching the aluminum support therebetween (paragraph 77).” 	Examiner notes that Mori does not specifically mention aluminum as being the support, but does disclose that the substrate can be those known in the art, including a thin metal plate (paragraph 70).  Examiner takes Official Notice that, at the time of the filing of the invention, thin aluminum plates were well known in the art to be used as substrates for printing plates.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use an aluminum substrate as the substrate of Mori because they were well known in the art to be suitable for the intended purpose.  See MPEP §2144.07. 
 	Since Applicant did not challenge the taking of Official Notice, that which was taken as being well known is now considered Admitted Prior Art (APA).  See MPEP §2144.03(C).  	Mori fails to disclose that the back coat layer contains binder polymer “in a range of 99.99% to 50% by mass.” However, Mori generically discloses the components of the backcoat layer, and only specifically discloses the amount of the light heat conversion material in paragraph 77, thus leaving the amounts of the other components, like the binder polymer, up to one having ordinary skill in the art.  It has been held that when the general conditions are known in the art, it is not inventive to discover the optimum or workable ranges through routine experimentation.  See MPEP §2144.05.  In this case, since the general conditions are known (see paragraphs 77-88 of Mori and the examples in Tables 7 and 8), it would have been obvious to one having ordinary skill in the art, through routine experimentation, to set the amount of binder polymer to between 99.99% and 50% by mass in order to determine the optimum or workable amount of binder polymer.  	Mori further discloses in the examples a back coat layer (see Tables 7 and 8: sample 4 using solution C used as the back coat layer) which has tabular particles (montmorillonite: material 4 in table 7).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the back coat layer of sample 4 because Mori clearly shows it as being suitable for the intended purpose of being a back coat layer.
 	Regarding claim 2, Mori further discloses “wherein a thickness of each of the tabular particles is smaller than a thickness of the layer containing the tabular particles (based on the coating weight of sample 4 of 2 g/m2, this corresponds to a thickness around 2 µm. Since the particles size is 0.1µm, this limitation is met).”
 	Regarding claims 3-6, Mori further discloses “wherein the tabular particles contain a silicon atom and an oxygen atom” and “are smectite (montmorillonite is a smectite, which has silicon and oxygen).” 	Regarding claims 9 and 10, Mori further discloses “wherein the layer containing the tabular particles further contains particles other than the tabular particles (table 7, material 10: JC 40), and  	an average particle diameter of the particles other than the tabular particles is 0.1 µm or greater (table 7: JC 40 has a size of 4 µm) and is greater than a thickness of the layer containing the tabular particles (based on the coating weight of sample 4 of 2 g/m2, this corresponds to a thickness around 2 µm, which is less than the 4µm size of JC 40).” 	Regarding claims 11 and 12, Mori further discloses “wherein the particles other than the tabular particles are organic resin particles, inorganic particles (JC 40), or organic-inorganic composite particles.” 	Regarding claims 13 and 14, Mori fails to specifically disclose “wherein an arithmetic average height Sa of the layer containing the tabular particles is in a range of 0.1 to 20 µm,” but does disclose that the surface roughness Ra should be from 0.1 to 2 µm (paragraph 87).  Furthermore, it has been held that when the claimed and prior art inventions are at least substantially identical, claimed properties or functions are presumed to be inherent and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by an identical or substantially identical process, a prima facie case of either anticipation or obviousness has been established.  As a result, since the printing plate precursor of Mori is substantially structurally identical to the claimed printing plate precursor, Mori the claimed property of the Sa of the layer is met. 	Regarding claim 19, Mori further discloses “wherein the layer containing the polymer includes an infrared absorbent (paragraph 167) and thermoplastic polymer particles (paragraph 163).”

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Koizumi (US2006/0046186).
 	Regarding claims 7 and 8, Mori discloses all that is claimed, as in claims 1 and 2 above, respectively, except “wherein the layer containing the tabular particles contains a metal oxide obtained by hydrolyzing and polycondensing an organic metal compound or an inorganic metal compound.”  However, Koizumi teaches adding a metal oxide obtained by hydrolysis and polycondensation of an organic or inorganic metal compound to the backcoat layer in order to control the Bekk smoothness (paragraph 41).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to add a metal oxide obtained by hydrolyzing and polycondensing an organic metal compound or an inorganic metal compound to the backcoat of Mori in order to control the Bekk smoothness.
Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Wariishi (US 20160361914). 	Regarding claims 15 and 16, Mori discloses all that is claimed, as in claims 1 and 2 above, including that the precursor is for computer to plate (CTP) systems (paragraph 1), and includes as the image forming layer heat fusible particles (paragraph 163).  Mori fails to disclose “wherein the layer containing the polymer is an image recording layer including an infrared absorbent, a polymerization initiator, a polymerizable compound, and a polymer compound having a particle shape.”   	Wariishi discloses different types of CTP precursors, including precursors that use image forming layers C (paragraph 251) that use heat fusible particles (paragraphs 267 and 270), and image forming layers A (paragraph 108) that use an IR absorbent (paragraph 109), a polymerization initiator (paragraph 109), a polymerisable compound (paragraph 109), and a polymer compound having a particle shape (paragraph 187).  That is, Wariishi discloses that Type A and Type C are known suitable image formation layers in CTP precursors, and/or that Type A and Type C are known equivalent image formation layers in CTP precursors.   	It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07. Furthermore, it has been held that substituting equivalents known for the same purpose is prima facie obvious.  See MPEP §2144.06. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to: 	a) use the image forming layer C of Wariishi as the image forming layer in the CTP precursor of Mori because it has been shown in the art to be suitable for the intended purpose; and/or 	b) substitute the image forming layer C for the heat fusible image forming layer of Mori because it has been shown in the art to be equivalent for the same purpose of being an imaging layer in a CTP precursor.   	Further regarding claims 17 and 18, Wariishi further discloses “wherein the polymer compound having a particle shape contained in the image recording layer has a hydrophobic main chain (paragraph 163) and both of a constitutional unit (i) which contains a pendant-cyano group directly bonded to the hydrophobic main chain (paragraph 182: General Formula 2) and a constitutional unit (ii) which contains a pendant group having a hydrophilic polyalkylene oxide segment (paragraph 162).”
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Shimanaka (WO2017/002641).  The US-equivalent, US2018/0117942, will be used for citations. 	Regarding claim 20, Mori discloses a printing plate precursor comprising an aluminum support;  	a layer containing a polymer on a printing surface side on the aluminum support; and  	a layer containing tabular particles on a non-printing surface side opposite to the layer containing the polymer in a state of sandwiching the aluminum support therebetween, 	wherein the layer containing the tabular particles further contains a polymer of which a content with respect to a total solid content of the layer containing the tabular particles is in a range of 99.99% to 50% by mass” (see the rejection of claim 1 above). 	Mori fails to disclose “a printing plate precursor laminate which is obtained by laminating a plurality of printing plate precursors, wherein each of the plurality of printing plate precursors” is said printing plate precursor, and  	“wherein the printing plate precursor laminate is formed such that an outermost layer on a surface where the layer containing the polymer is provided and an outermost layer on a surface where the layer containing the tabular particles is provided are laminated by being brought into direct contact with each other.”   	However, Shimanaka teaches forming a laminate without an interleaving sheet (paragraph 7) in order to store and transport printing plate precursors (paragraph 3).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to form a laminate of multiple of the printing plate precursors of Mori in order to store and transport them.  Since no interleaving sheet is used, the limitation “wherein the printing plate precursor laminate is formed such that an outermost layer on a surface where the layer containing the polymer is provided and an outermost layer on a surface where the layer containing the tabular particles is provided are laminated by being brought into direct contact with each other” will be met.
Response to Arguments
Applicant’s arguments filed 06/17/2022 have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853